Case 1:17-cv-04899-PAE Document 100 Filed 10/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FRANKLIN MCKENZIE,
Plaintiff, 17 Civ. 4899 (PAE)
~ ORDER
CITY OF NEW YORK, et al.,
Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

On September 20, 2019, the parties filed a joint letter indicating that they were unable to
resolve a dispute as to whether the following items were properly requested by plaintiff as part of
Monell discovery: Interrogatories 5, 6, and 9 and Document Requests 4, 8, 11, 12, 16(d)-{e), 17,
19, 20, 21, 22, 23, 24, 25, 26, 27, 29, 30, 31, and 32. Dkt. 93.

In its July 16, 2018, Order—issued during fact discovery—the Court explicitly instructed
the parties to undertake “discovery concerning the individual defendants, even if such discovery,
in defendants’ view, bears only on issues relating to municipal liability.” Dkt. 28. The majority
of the requests now at issue concern the individual defendants in this case, Officers Twum and
Catanzarita. The time to pursue additional discovery regarding these defendants has passed. The
Court accordingly denies the requests for such discovery.

However, the Court finds that several of the disputed discovery requests properly seek
information regarding municipal policies, practices, or customs. The Court will therefore permit

Monell discovery to proceed on the following disputed requests: Interrogatories 6 and 9, and
Case 1:17-cv-04899-PAE Document 100 Filed 10/03/19 Page 2 of 2

Document Requests 11, 23, 24, and 31.'! The Court finds these requests appropriate and properly

tailored.

All remaining Monell discovery should be completed by November 1, 2019. The Case

Management Conference currently scheduled for October 23, 2019, is rescheduled to November

20, 2019, at 2:30 p.m.

SO ORDERED.

Fol A Estey

PAUL A. ENGELMAWVER /
United States District Judge

Dated: October 2, 2019
New York, New York

 

1 Defendants state that Document Requests 24 and 31, as well as others not relevant here, are
duplicative of document requests served during fact discovery on April 2, 2018. Dkt. 93, pg. 4.
However, they have not substantiated that claim, for example, by attaching the earlier requests.

The Court accordingly does not credit this argument.
2
